Appeal from an order of the Supreme Court, Oneida County (James P. McClusky, J.), entered April 24, 2014. The order denied the motion of plaintiff for partial summary judgment and granted the cross motion of defendants Calli, Calli & Cully, Calli & Calli, William S. Calli, Jr., as Administrator c.t.a. of the Estate of William S. Calli, deceased, Robert R. Calli, William S. Calli, Jr., Herbert J. Cully and Jason J. Centonella, for partial summary judgment dismissing the cause of action for rescission.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 11, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.